DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 2/07/2021, to claims 1-2, 5, 8, 10-11, 14 acknowledged by Examiner. Additionally, applicant cancelled claims 7, 12, 16-20, and added claims 21-27.
Claims 1-6, 8-11, 13-15, 21-27 are now pending.
Response to Arguments

Argument:
	Applicant asserts that Berger in view of Mueller does not provide for the amended language (Remarks Pages 11-12).
	Examiner’s Response:
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive. 
Applicant first states that the Mueller does not teach the fastener 24 of the sleeve 21 being located at seconds ends of the both the sleeve 21 and the analogous elastic component 14. As seen in the updated rejection below, Examiner disagrees with this at the fastener 24 is located at the top secured second end of the sleeve 21 as seen in Figures 3-4 of Mueller and Mueller provides additional teaching within the Figure 5 that the fastener 24 may be attached to the analogous first end, top surface, of the elastic component 14 and the analogous second end, bottom surface, of the elastic component 14; thus providing for the sleeve 21 being attached to the analogous second end of the analogous elastic component 14. Furthermore, the new language of having the sleeve and elastic components terminate at the second ends thereof at the at least one connector has been found obvious through the combination of Berger and Mueller in the updated rejection below.
Applicant further states that the interpreted slide sheets 17 as a connector does not align with the amended claim language of claim 1. However, it is unclear to the Examiner to what the Applicant is trying to assert with this argument. As even with the newly amended claim language in regards to the “connector”, the slide sheets 17 are securing to and attached to the second end, bottom surface, of the elastic components as shown in Figures 1-3 of Berger even if the slide sheets/connectors 17 do have portions that fall between the elastic components 3,4. Furthermore, Applicant states “In other words, how the cable secures and routes at the first end in contrast to the second end which secures to the connector, is not taught by the combination of Berger and Mueller”; however, there does not appear to be any relevant claim language between how the cable routes and the connector. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relationship of cable routing and connector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, amended claim 1 recites “having a first end connected to the at which the cable secures” in lines 10-11, wherein this limitation previously recited -having a first end connected to the tensioning element- however this -tensioning element- has now been cancelled leaving this unclear and indefinite sentence. Based on the other amendments of replacing -tensioning element- with “cable”, for examining purposes this will be read as -having a first end connect to the cable at which the cable secures- which enables the limitation to now be definite and clear.
Claims 2-6, 8-11, 13-15, and 21 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, 13-15, 21-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 5181331 A) in view of Mueller (US 20110215601 A1).
Regarding claim 1, Berger discloses an adjustment system (See Figure 1, and Col. 5 line 57 – Col. 6 line 12 and Abstract wherein there is an adjustment system in the form of a lock 12 and cable 11 for adjusting tightness of a shoe) for mounting on a body interface 2 (See Figure 1) adapted for being worn by a user (See Figure 1 and Col. 4 lines 34-44 wherein the body interface/instep shield 2 is part of a shoe which is worn by a user), the adjustment system comprising: 
a tensioning device 11/12 (See Figure 1 and Col. 7 lines 33-45 wherein the assembly of a central tightening lock 12 and cable 11 provide tensioning ability to the flaps 3/4) arranged to be fixedly secured to the body interface 2 (See Col. 5 lines 57-62 wherein the lock 12 is mounted to body interface 2; See Col. 5 lines 7-16 wherein the cable 11 is secured to the lock 12 and within guide channels 13 on the body interface 2) and having a housing 12 (Figure 1 and Col. 5 lines 7-16, lock 12 is a housing in the form of a lock as it is a “a support (such as a frame) for mechanical parts”, definition from Merriam Webster [https://www.merriam-webster.com/dictionary/housing] for the cable 11) and a cable 11 receivable within the housing 12 (See Figure 1 and Col. 7 lines 33-45 and Col. 5 lines 7-16, cable 11 is received within the housing 12) with a segment adjustable in length extending from the housing 12 (See Figure 1, wherein the cable 11 extends from the housing 12 and further see Col. 5 lines 7-62 wherein the cable 11 has its length adjusted (thus having a segment adjustable in length) via tightening of the circuit shown in Figure 1 as “tightening” is performed via the turning of the housing 12 to shorten the length of 11), 
the tensioning device 11/12 configured for reducing a length (tightening) of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device in a first manner (See Figure 1 and Col. 5 lines 57-62 and Col. 13 lines 1-5, wherein the housing 12 may be turned in a “first manner” to tighten, thus reduce the length of the cable 11) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Auf” for turning the housing 12, which is German for “on” thus the “tightening” direction), and for lengthening the length of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device 11/12 in a second manner (See Col. 13 lines 1-5, wherein the housing 12 of the tensioning device 11/12 is designed to turn to loosen the cable 11, thereby lengthening the segment of tensioning 11 extending from the housing 12) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Zu” for turning the housing 12, which is German for “off” thus the “loosening” direction); 
at least one elastic component 3,4 (See Figure 1, see Col. 4 lines 51-57 wherein these components, “flaps 3,4", are made of springy elastic material thus being elastic components) having a first end (upper surface, which may be called a “first end”) connected to the cable 11 (See Figure 1 and Col. 5 lines 7-16 wherein the upper surface of the elastic components 3,4 have guide channels 13 for connecting the cable 11 to the components 3,4) at which the cable 11 secures and routes therethrough perpendicularly relative to a predetermined length of the at least one elastic component 3,4 (See Figure 1, wherein the cable 11 secures and routes at a perpendicular direction of the length dimension of the elastic component 3,4 into the elastic component 3,4), the at least one elastic component 3,4 elastically extendable in length from and contractable to the predetermined length (firstly, the elastic components 3,4 are elastic thus implicitly extendable in length from and to the predetermined length, its length dimension) (secondly, see Col. 4 lines 51-57 wherein the elastic material of the components 3,4 are in a relaxed open state as shown in Figure 1, see Col. 5 lines 7-16, wherein the elastic components 3,4 may be contracted/pulled towards the body interface 2 thus elastically contracting the elastic length of the elastic material of components 3,4 to a predetermined length when resting against the body interface 2 which will cause also elastic bending/contraction at the notch areas 18); 
at least one connector 17 (“slide sheet 17”, see Figure 1) securing to and at a second end (bottom surface) of the at least one elastic component 3,4 (See Figure 1 and Col. 6 lines 25-37, wherein the connector/slide sheet 17 are secured to and at the elastic components 3,4 on their under/bottom side, this being the designated “second end”), the at least one connector 17 configured to slidably connect to the body interface 2 (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 is also connected therein to an underside of the body interface 2 and is configured to providing a low-friction sliding attachment therein thus slidably connecting) along a predetermined path defined by the body interface 2 extending in a first direction directed toward the tensioning device 11/12 (Figure 1, toward the housing 12 along the path of angle alpha) (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 supports the sliding and closing movements of the elastic components 3,4 toward the body interface 2 which is thus also toward the housing 12, thus also sliding along this predetermined path defined by the body interface 2) and a second direction directed away from the tensioning device 11/12 (Figure 1, away from the housing 12 along the path of angle alpha) (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 supports the sliding and return/opening movements of the elastic components 3,4 toward the body interface 2 which is thus also away the housing 12, thus also sliding along this predetermined path defined by the body interface 2), the at least one connector 17 being arranged at least proximate to a portion of a user generally at or past an end of the second direction (See Figure 1, wherein as connector 17 is placed on the underside of body interface 2, it is thus proximate towards the user’s foot when the shoe is worn, wherein the bottom of a person’s foot would be past an end of the second, away from body interface 2, direction); 
wherein the at least one elastic component 3,4 biases the at least one connector 17 in the first direction and contracts to the predetermined length at an end of the first direction (See Figure 1, wherein when the cable 11 is tightened such the elastic components 3,4 are biased and closed towards the body interface 2 then the elastic components 3,4 is also biasing the connected connector 17 in the first direction, towards the body interface 2, and is contracting to the previous indicated predetermined length when fully tightened against the body interface 2 which would be the “end of the first direction”), the at least one elastic component 3,4 elastically resists movement of the at least one connector 17 (See Col. 4 lines 51-57, wherein the spring elastic material of components 3,4 will implicitly resist movement of the connector 17 as seen in Figure 1) and elastically extends from the predetermined length in the second direction (See Figure 1 and Col. 4 lines 51-57, wherein the “relaxed state” of the elastic material of 3, 4 would have the components 3,4 extend away from the body interface 2, the second direction, away from the “predetermined length” of full contraction of the components 3,4 against the body interface 2).
Berger further discloses the at least one elastic component 3,4 terminates at the second end (bottom surface) thereof at the at least one connector 17 (Fig. 1-3, the elastic component 3,4 second end in the form of its bottom surface terminates herein, and it terminates at the least one connector 17 which is located directly below as seen in the figures).
Berger teaches in another embodiment that the elastic components 3,4 may further comprise tightening bands 41 and 42 therein which attach to the sole area 43 of the shoe in order to create an increased stability of the entire shoe (See Figures 5, 7-9 and Col. 8 line 29-Col. 9 line 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elastic components 3,4 of the embodiment of Figure 1 of Berger with the tightening bands 41 and 42 as taught by another embodiment of Berger in order to create an increased stability of the entire shoe (Col. 9 lines 10-12 of Berger).
Berger further discloses that the tightening bands 41 and 42 would be tensed/elongated and thus move as the cable 11 is actuated by the tensioning device 11/12 when tightening the elastic components 3,4 towards the body interface (Col. 8 line 29-Col. 9 line 14).
Berger does not disclose at least one sleeve extending about the at least one elastic component as the cable is actuated by the tensioning device, the at least one elastic component 3,4 movable relative to the at least one sleeve;
wherein the at least one sleeve has a first end free from the at least one elastic component, and the at least one sleeve has a second end attached to the at least one connector such that the at least one sleeve and the at least one elastic component terminate at the second ends thereof at the at least one connector.
However, Mueller teaches an analogous elastic component 14 (See Figures 3-4 and [0025] wherein the component 14 is able to elongate thus being elastic) that is provided with at least one sleeve 21 extending about the at least one elastic component 14 (Figures 3-4 and [0025] wherein this is tubular member that surrounds and extends about 14), the at least one elastic component 14 movable relative to the at least one sleeve 21 (See Figures 3-4 and [0025] wherein the component 14 is movable through elongation relative to the sleeve 21, thus being movable when actuated in any form),
wherein the at least one sleeve 21 has a first end free from the at least one elastic component 3,4 (See Figures 3-4 and [0025] of Mueller wherein the sleeve 21 has a free end not attached to the analogous component 14), and the at least one sleeve 21 has a second end attached to the at least one elastic component 14 (See Figures 3-4 and [0025] of Mueller wherein there is a second end of the sleeve 21 attached to the analogous elastic component 14 via fastener means 24, wherein as seen in Figure 5 this fastener means 24 of the sleeve 21 is a stitching that extends from an analogous first end, top surface, to an analogous second end, bottom surface, of the analogous elastic component 14),
in order to show warning indicia 22 on the elastic component 14 through a slot 23 in the sleeve 21 to provide the user with a warning if there is too much tension load in the material of elastic component 14 (See [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tightening bands 41, 42 of the elastic components 3,4 of Berger with the sleeve 21 (and warning indicia 22 onto the bands 41, 42) as taught by Mueller in order to provide the user with a warning if there is too much tension load in the material of the tightening bands 41, 42 of the elastic components 3,4 (See Mueller [0025]) thus ensuring that the tightening bands 41, 42 are not being tightened to an extent that could snap the elastic material.
Thus Berger in view of Mueller discloses at least one sleeve 21 extending about the at least one elastic component 3,4 as the cable 11 is actuated by the tensioning device 11/12 (this is a capability/functional statement when the sleeve 21 as taught is enabled to allow actuation of the elastic component such that when the tensioning device 11/12 actuates the cable 11, the sleeve 21 as taught in from Mueller would still be extending about the at least one elastic component 3,4), the at least one elastic component 3,4 movable relative to the at least one sleeve 21 (See Mueller Figures 3-4 and [0025]);
wherein the at least one sleeve 21 has a first end free from the at least one elastic component 3,4 (Mueller Figures 3-4, there is a first free end not connected to the analogous elastic component 14), and the at least one sleeve 21 has a second end attached to the at least one connector 17 (See Mueller Figures 3-4, wherein the second end of the sleeve 21 has the stitching 24 attached to the analogous elastic component 14, wherein as combined with Berger the sleeve 21 is attached to the at least one connector 17 via the elastic component 3,4 as intervening structure) such that the at least one sleeve 21 and the at least one elastic component 3,4 terminate at the second ends thereof (Mueller Figures 3-4, the second end of the sleeve 21 is where the sleeve 21 terminates) (Berger Figures 1-3, the second end, bottom surface, of the elastic components 3,4 is where the elastic components 3,4 terminate) at the at least one connector 17 (Berger Figures 3-4, the at least one connector 17 begins, is placed, directly below the elastic components 3,4 such that the second end at which the elastic components 3,4 terminate is “at” the at least one connector 17; and the second end of the sleeve 21 which surrounds the elastic component as combined, thus also terminates “at” the at least one connector 17).
Regarding claim 2, Berger in view of Mueller discloses the invention of claim 1 above.
Berger further discloses the at least one elastic component 3,4 comprises first (3) and second (4) elastic components 3,4 (See Figure 1) located on opposite sides of the tensioning device 11/12 (See Figure 1, wherein the components 3,4 are located on opposite sides of the housing 12 of the tensioning device 11/12), the cable 11 securing to both the first (3) and second (4) elastic components 3,4 (See Figure 1) and forming a circuit therewith (See Figure 1, wherein the cable 11 completes a full continuous circuit coming from and back to the housing 12) such that actuation of the tensioning device 11/12 in the first manner (tightening) simultaneously draws both the first (3) and second (4) elastic components in said first direction (towards the body interface 2) of each of the first (3) and second (4) elastic components (See Col. 6 lines 1-12, wherein in the embodiment of Figure 1 a single cable 11 is provided such that the elastic components 3,4 are drawn in at once, compared to an alternate embodiment wherein they could be drawn in separately).
Regarding claim 3, Berger in view of Mueller discloses the invention of claim 2 above.
Berger further discloses the at least one connector 17 comprises first and second connectors (17-1 and 17-2 herein) connected to the first (3) and second (4) elastic components, respectively (See Figure 1 wherein there are two separate connectors 17 attached to each of the components 3 and 4).
Regarding claim 4, Berger in view of Mueller discloses the invention of claim 2 above.
Berger further discloses wherein the tensioning device 11/12 is arranged to be centrally located between the first (3) and second (4) elastic components (See Figure 1, wherein the housing 12 and cable 11 are centrally located between 3 and 4), the predetermined length of each of the first (3) and second (4) elastic components is the same (See Figure 1, wherein the elastic components 3 and 4 are mirrored copies thus having the same contracted predetermined length when tensioned against the body interface 2).
Regarding claim 5, Berger in view of Mueller discloses the invention of claim 4 above.
Berger further discloses wherein the tensioning device 11/12 uniformly adjusts the lengths of the first (3) and second (4) elastic components uniformly such that the cable 11 is inelastic (See Col. 5 lines 7-15, wherein cable 11 is a steel wire which is implicitly inelastic as steel is inelastic) (See Col. 1 line 65 – Col. 2 line 8, wherein the tensioning device has been designed such that there is a uniform tightening force and uniform pressure distribution therein, thus uniformly adjusting the lengths of the elastic components 3,4).
Regarding claim 6, Berger in view of Mueller discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 is defined by at least one segment of elastic material (See Col. 4 lines 51-57 where the components 3,4 are formed of elastic material such that the components 3,4 as shown in Figure 1 may defined by at least one segmentation of that material).
Regarding claim 8, Berger in view of Mueller discloses the invention of claim 1 above.
Mueller further teaches wherein the at least one sleeve 21 is inelastic ([0025, 0008] sleeve 21 is a “non-elongating” body such that this is a synonym for “inelastic”) and the at least one elastic component (analogous elastic component 14) is arranged to expand and contract in length within the sleeve 21 (See Figures 3-4 and [0025] of Mueller, wherein the analogous elastic component 14 is arranged to elongate/expand within the sleeve 21 and may contract within the sleeve 21 therein when the load is lightened in order for the indicia 22 to show accurately through the slot 23).
Regarding claim 9, Berger in view of Mueller discloses the invention of claim 8 above.
Berger in view of Mueller discloses the at least one elastic component 3,4 (namely the tightening bands 41 and 42 of the elastic component 3,4) is confined within the at least one sleeve 21 during extension from and contraction in length to the predetermined length (as combined in claim 1 above, the attached sleeve 21 of Mueller will always confine some portion of the bands 41 and 42 during extension and contraction of the elastic material; see Mueller Figures 3-4 wherein the sleeve 21 is always somewhat confining the analogous elastic component 14).
Regarding claim 10, Berger in view of Mueller discloses the invention of claim 1 above.
Mueller further teaches wherein the at least one sleeve 21 defines a channel within a thickness thereof arranged to receive the at least one elastic component (See Figures 3-4 and [0025] wherein the sleeve 21 is a tubular member such that the center of this “tube” is a channel within the outer thickness of material of the sleeve 21 which receives the analogous elastic component 14).
Regarding claim 11, Berger in view of Mueller discloses the invention of claim 1 above.
Mueller teaches wherein the at least one sleeve 21 comprises at least one aperture 23 (Figures 3-4 and [0025], “slot 23”) configured to expose at least a portion of the at least one elastic component (See Figures 3-4 and [0025] wherein the aperture 23 exposes a top surface of the analogous elastic component 14) and through which indicia 22 on the at least one elastic component are exposed (See Figures 3-4 and [0025] in which indicia 22 on the analogous elastic component 14 are exposed through the slot 23; see combination of teachings of Mueller in claim 1 above, wherein these indicia 22 were taught onto the elastic component 3,4 of Berger).
Regarding claim 13, Berger in view of Mueller discloses the invention of claim 1 above.
Berger further discloses wherein the at least one connector 17 is arranged to transmit a load to the body interface 2 (See Figures 1-2 wherein the connector 17 is attached to the body interface 2 thus being arranged to be able to transmit a load to the body interface 2 through such a connection) and secure to at least one assistive device (See Col. 4 lines 45-50 wherein the elastic components 3,4 are attached to the upper material 8 of the shoe thus the connector 17 is secured to the shoe via the connection with elastic components 3,4; wherein a shoe is an “assistive device” as it assists the user’s ability to walk by protecting the foot from hard ground).
Regarding claim 14, Berger in view of Mueller discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 has a reinforcement region 13 at the first end (upper surface) (See Figure 1 and 3 and Col. 5 lines 7-31 wherein these reinforcement regions 13 are “guide channels 13” which are formed in the upper surface of the elastic component 3,4 to reinforce the cable 11 onto the components 3,4) and formed from an inelastic material (Col. 5 lines 49-56, the reinforcement region 13 may be formed of polyimide which is inherently and known in the art to be an inelastic thermoplastic), the reinforcement region 13 is arranged for the cable 11 to route therethrough (See Figure 1 and 3 and Col. 5 lines 7-31 wherein the cable 11 routes through the regions/channels 13) perpendicularly relative to the predetermined length of the at least one elastic component 3,4 (See Figure 1 wherein the cable 11 is routed through the regions 13 the cable 11 makes an arc shape through the component 3,4 such that the at the tangent of the arc at the curve middle of the curve is perpendicular to the “predetermined length” dimension of the component 3,4 as indicated in claim 1).
Regarding claim 15, Berger in view of Mueller discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 is arranged to float (Col. 1 lines 51-57, when in the “relaxed state” as seen in Figure 1 when components 3,4 are essentially floating therein) along the predetermined path (Figure 1, along the path of angle alpha) defined by the body interface 2 (See Figure 1, angle alpha) without resistance by the body interface 2 (when in the relaxed state there is no resistance between body interface 2 and elastic component 3,4) between first (13-2) and second (9) terminals configured to be mounted on the body interface 2 (herein body interface 2 will be interpreted to further include the shoe body as a whole) and correspond to the ends of the first and second directions (regarding the first terminal 13-2, see Col. 5 lines 7-30 and Figure 1, wherein the body interface 2, “instep shield 2”, has guide channels 13 formed into the body interface 2, herein the terminal 13-2, thus being “mounted” to the body interface; wherein the guide channel 13-2 has openings 14 formed at the edge of the body interface 2 which corresponds to the first direction end as this the furthest the elastic components 3,4 can be contracted towards in the first direction, towards the body interface 2) (regarding second terminal 9, see Col. 4 lines 45-50, wherein this is a “cementing site 9” which is cement used to connect the elastic component 3,4 to the portions 6,7 of the shoe of the body interface 2, thus this cement is mounted to the body interface and corresponds to an end of the second direction, away from the body interface 2, as the elastic components 3,4 cannot move past the cement sites 9).
Regarding claim 21, Berger in view of Mueller discloses the invention of claim 14 above.
Berger further discloses wherein the reinforcement region 13 is formed from a thermoplastic material (Col. 5 lines 49-56, the reinforcement region 13, “guide channel 13”, may be formed of polyimide which is inherently and known in the art to be a thermoplastic material).
Regarding claim 22, Berger discloses an adjustment system (See Figure 1, and Col. 5 line 57 – Col. 6 line 12 and Abstract wherein there is an adjustment system in the form of a lock 12 and cable 11 for adjusting tightness of a shoe) for mounting on a body interface 2 (See Figure 1), the adjustment system comprising: 
a dial tensioning device 11/12 (See Figure 1 and Col. 7 lines 33-45 wherein the assembly of a central tightening lock 12 and cable 11 provide tensioning ability to the flaps 3,4; wherein this is a “dial” device as the lock 12 can be turned as a dial as indicated in Figure 1 which the “Auf” and “Zu” directions) arranged to be fixedly secured to the body interface 2 (See Col. 5 lines 57-62 wherein the lock 12 is mounted to body interface 2; See Col. 5 lines 7-16 wherein the cable 11 is secured to the lock 12 and within guide channels 13 on the body interface 2, thus the “dial tensioning device” 11/12 being fixedly secured to the body interface 2) and having a housing 12 (Figure 1 and Col. 5 lines 7-16, lock 12 is a housing in the form of a lock as it is a “a support (such as a frame) for mechanical parts”, definition from Merriam Webster [https://www.merriam-webster.com/dictionary/housing] for the cable 11) and a cable 11 receivable within the housing 12 (See Figure 1 and Col. 7 lines 33-45 and Col. 5 lines 7-16, cable 11 is received within the housing 12) with a segment adjustable in length extending from the housing 12 (See Figure 1, wherein the cable 11 extends from the housing 12 and further see Col. 5 lines 7-62 wherein the cable 11 has its length adjusted (thus having a segment adjustable in length) via tightening of the circuit shown in Figure 1 as “tightening” is performed via the turning of the housing 12 to shorten the length of 11), 
the dial tensioning device 11/12 configured for reducing a length (tightening) of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device 11/12 in a first manner (See Figure 1 and Col. 5 lines 57-62 and Col. 13 lines 1-5, wherein the housing 12 may be turned in a “first manner” to tighten, thus reduce the length of the cable 11) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Auf” for turning the housing 12, which is German for “on” thus the “tightening” direction), and for lengthening the length of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device 11/12 in a second manner (See Col. 13 lines 1-5, wherein the housing 12 of the tensioning device 11/12 is designed to turn to loosen the cable 11, thereby lengthening the segment of tensioning 11 extending from the housing 12) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Zu” for turning the housing 12, which is German for “off” thus the “loosening” direction); 
first (3) and second (4) elastic components 3,4 (See Figure 1, see Col. 4 lines 51-57 wherein these components, “flaps 3,4", are made of springy elastic material thus being elastic components) located on opposite sides of the tensioning device 11/12 (Figure 1, the first elastic component 3 is on the opposite side of the tensioning device 11/12 compared to the second elastic component 4), the first (3) and second (4) elastic components 3,4 each having a first end (upper surface, which may be called a “first end”) at which the cable 11 secures and routes therethrough perpendicularly relative to a predetermined length of the respective one of the first (3) and second (4) elastic components 3,4 (See Figure 1, wherein the cable 11 secures and routes at a perpendicular direction of the length dimension, the predetermined length, of the elastic components 3,4 into the elastic components 3,4), the first (3) and second (4) elastic components 3,4 elastically extendable in length from and contractable to the predetermined length (firstly, the elastic components 3,4 are elastic thus implicitly extendable in length from and to the predetermined length, its length dimension) (secondly, see Col. 4 lines 51-57 wherein the elastic material of the components 3,4 are in a relaxed open state as shown in Figure 1, see Col. 5 lines 7-16, wherein the elastic components 3,4 may be contracted/pulled towards the body interface 2 thus elastically contracting the elastic length of the elastic material of components 3,4 to a predetermined length when resting against the body interface 2 which will cause also elastic bending/contraction at the notch areas 18), the cable 11 securing to both the first (3) and second (4) elastic components 3,4 (Figure 1) and forming a circuit therewith (See Figure 1, wherein the cable 11 completes a full continuous circuit coming from and back to the housing 12) such that actuation of the tensioning device 11/12 in the first manner (tightening) simultaneously draws both the first (3) and second (4) elastic components 3,4 in the first direction of each of the first (3) and second (4) elastic components 3,4 (See Col. 6 lines 1-12, wherein in the embodiment of Figure 1 a single cable 11 is provided such that the elastic components 3,4 are drawn in at once, compared to an alternate embodiment wherein they could be drawn in separately); 
wherein the first (3) and second (4) elastic components 3,4 each has a reinforcement region 13 at a first end (upper surface of the elastic component 3,4) (See Figure 1 and 3 and Col. 5 lines 7-31 wherein these reinforcement regions 13 are “guide channels 13” which are formed in the upper surface of the elastic components 3,4 to reinforce the cable 11 onto the components 3,4) therein and formed from an inelastic material (Col. 5 lines 49-56, the reinforcement region 13 may be formed of polyimide which is inherently and known in the art to be an inelastic thermoplastic), the reinforcement region 13 is arranged for the cable 11 to route (See Figure 1 and 3 and Col. 5 lines 7-31 wherein the cable 11 routes through the regions/channels 13) therethrough perpendicularly relative to the predetermined length of the first (3) and second elastic (4) components 3,4 (See Figure 1 wherein the cable 11 is routed through the regions 13 the cable 11 is perpendicular relative to the length of the elastic component 3,4 when entering the reinforcement region 13).
Berger further discloses the first (3) and second (4) elastic components 3,4 terminate at their second end (bottom surface) (Fig. 1-3, the elastic components’ 3,4 second end in the form of its bottom surface terminates herein, wherein the components 3,4 do not extend past their bottom surface).
Berger teaches in another embodiment that the elastic components 3,4 may further comprise tightening bands 41 and 42 therein which attach to the sole area 43 of the shoe in order to create an increased stability of the entire shoe (See Figures 5, 7-9 and Col. 8 line 29-Col. 9 line 14). Berger further teaches that the tightening bands 41 and 42 would be tensed/elongated and thus move as the cable 11 is actuated by the tensioning device 11/12 when tightening the elastic components 3,4 towards the body interface (Col. 8 line 29-Col. 9 line 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elastic components 3,4 of the embodiment of Figure 1 of Berger with the tightening bands 41 and 42 as taught by another embodiment of Berger in order to create an increased stability of the entire shoe (Col. 9 lines 10-12 of Berger).
Berger does not disclose first and second sleeves extending about the first and second elastic components, respectively, as the cable is actuated by the tensioning device, the at least one elastic component movable relative to the at least one sleeve; wherein the first and second sleeves each has a first end free from the first and second elastic components, respectively, and the first and second sleeves each has a second end secured to the second end of the first and second elastic components such that the first and second sleeves and the first and second elastic components terminate, respectively, at the second ends thereof.
However, Mueller teaches an analogous elastic component 14 (See Figures 3-4 and [0025] wherein the component 14 is able to elongate thus being elastic) that is provided with at least one sleeve 21 extending about the at least one elastic component 14 (Figures 3-4 and [0025] wherein this is tubular member that surrounds and extends about 14), the at least one elastic component 14 movable relative to the at least one sleeve 21 (See Figures 3-4 and [0025] wherein the component 14 is movable through elongation relative to the sleeve 21, thus being movable when actuated in any form),
wherein the at least one sleeve 21 has a first end free from the at least one elastic component 3,4 (See Figures 3-4 and [0025] of Mueller wherein the sleeve 21 has a free end not attached to the analogous component 14), and the at least one sleeve 21 has a second end attached secured to the second end of the at least one elastic component 14 such that the sleeve 21 terminates at the second end thereof (See Figures 3-4 and [0025] of Mueller wherein there is a second end of the sleeve 21 attached to the analogous elastic component 14 via fastener means 24, wherein as seen in Figure 5 this fastener means 24 of the sleeve 21 is a stitching that extends from an analogous first end, top surface, to an analogous second end, bottom surface, of the analogous elastic component 14, wherein as seen in Figures 3-4 and 5 the second secured end of the sleeve 21 ends, and thus terminates at this bottom/second surface of the elastic component 14),
in order to show warning indicia 22 on the elastic component 14 through a slot 23 in the sleeve 21 to provide the user with a warning if there is too much tension load in the material of elastic component 14 (See [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tightening bands 41, 42 of the elastic components 3,4 of Berger with the sleeve 21 (and warning indicia 22 onto the bands 41, 42), thus providing first and second sleeves 21 to the first and second elastic components 3,4, as taught by Mueller in order to provide the user with a warning if there is too much tension load in the material of the tightening bands 41, 42 of the elastic components 3,4 (See Mueller [0025]) thus ensuring that the tightening bands 41, 42 are not being tightened to an extent that could snap the elastic material.
Thus Berger in view of Mueller discloses the first and second sleeves 21 extending about the first and second elastic components 3,4 as the cable 11 is actuated by the tensioning device 11/12 (this is a capability/functional statement when the sleeve 21 as taught is enabled to allow actuation of the elastic component such that when the tensioning device 11/12 actuates the cable 11, the sleeve 21 as taught in from Mueller would still be extending about the at least one elastic component 3,4).
Regarding claim 23, Berger in view of Mueller discloses the invention of claim 22 above.
Berger in view of Mueller further discloses wherein the first and second sleeves 21 are inelastic (Mueller [0025, 0008] sleeve 21 is a “non-elongating” body such that this is a synonym for “inelastic”) and the first (3) and second (4) elastic components 3,4 are arranged to expand and contract in length within the first and second sleeves 21, respectively (See Figures 3-4 and [0025] of Mueller, wherein the analogous elastic component 14 is arranged to elongate/expand within the sleeve 21 and may contract within the sleeve 21 therein when the load is lightened in order for the indicia 22 to show accurately through the slot 23).
Regarding claim 24, Berger in view of Mueller discloses the invention of claim 23 above.
Berger in view of Mueller further discloses wherein the first (3) and second (4) elastic components 3,4 are confined within the first and second sleeves 21, respectively, during extension from and contraction in length to the predetermined length (as combined in claim 22 above, the attached sleeve 21 of Mueller will always confine some portion of the elastic components during extension and contraction of the elastic material; see Mueller Figures 3-4 wherein the sleeve 21 is always somewhat confining the analogous elastic component 14 during the extension and contraction out and into the sleeve 21).
Regarding claim 25, Berger in view of Mueller discloses the invention of claim 22 above.
Berger in view of Mueller further discloses wherein the first and second sleeves 21 define within a channel within a thickness thereof arranged to receive the first (3) and second (4) elastic components 3,4, respectively (See Mueller Figures 3-4 and [0025] wherein the sleeve 21 is a tubular member such that the center of this “tube” is a channel within the outer thickness of material of the sleeve 21 which receives the analogous elastic component 14).
Regarding claim 26, Berger in view of Mueller discloses the invention of claim 22 above.
Berger in view of Mueller further discloses wherein the first and second sleeves 21 each comprises at least one aperture 23 configured to expose at least a portion of the first (3) and second (4) elastic components 3,4 (See Mueller Figures 3-4 and [0025] wherein the aperture 23 exposes a top surface of the analogous elastic component 14) and through which indicia 22 on the first (3) and second (4) elastic components 3,4 are exposed (See Mueller Figures 3-4 and [0025] in which indicia 22 on the analogous elastic component 14 are exposed through the slot 23; see combination of teachings of Mueller in claim 22 above, wherein these indicia 22 were taught onto the elastic component 3,4 of Berger).
Regarding claim 27, Berger in view of Mueller discloses the invention of claim 22 above.
Berger further discloses wherein the reinforcement region 13 is formed from a thermoplastic material (Col. 5 lines 49-56, the reinforcement region 13, “guide channel 13”, may be formed of polyimide which is inherently and known in the art to be a thermoplastic material).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/16/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786